Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Statement of Allowability
Claims 1-3, 5-6, 8-15, 17-18 and 20-24 are ALLOWED, in light of Examiner's Amendment provided below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Belinda Lee, on 1/20/2022.
A) Please amend claims 1 and 13, merging subject matter of claims 1, 4 and 7, and correspondingly 13,16 and 19, as follows:
	1. A training method for video stabilization, comprising:
		receiving an input video comprising a plurality of low dynamic range (LDR) images;
		converting the LDR images to a plurality of high dynamic range (HDR) images by using a first neural network; and
		training a second neural network for video stabilization according to the LDR images and the HDR images to ;
		wherein the step of training the second neural network for video stabilization according to the LDR images and the HDR images to generate the stabilized HDR images in the time-dependent manner comprises:
			performing a feature extraction process to obtain features based on the LDR images and the HDR images; and
		training the second neural network for video stabilization based on a loss function by minimizing a loss value of the loss function, wherein the loss value of the loss function depends upon the features; 
	wherein the features comprise:
		features of at least one non-current LDR image adjacent to a current LDR image of the LDR images; and
		features of at least one non-current HDR image adjacent to a current HDR image of the HDR images, 
		wherein the current HDR image corresponds to the current LDR image.

13. An image processing device comprising:
		a memory circuit, configured to store data;
		a processing circuit, configured to:
			receive an input video comprising a plurality of low dynamic range (LDR) images;

			train a second neural network for video stabilization according to the LDR images and the HDR images to generate a plurality of stabilized HDR images in a time-dependent manner[.];
			wherein the processing circuit 
				performs a feature extraction process to obtain features based on the LDR images and the HDR images and 
				trains the second neural network for video stabilization based on a loss function by minimizing a loss value of the loss function, wherein the loss value of the loss function depends upon the features;
			wherein the features comprise:
				features of at least one non-current LDR image adjacent to a current LDR image of the LDR images; and
				features of at least one non-current HDR image adjacent to a current HDR image of the HDR images, 
				wherein the current HDR image corresponds to the current LDR image. 
 
B) please cancel claims 4, 7, 16 and 19.

D) please amend claims 17, 18, 20 and 23 to depend on claim 13.



Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
Features in the claim are not found in prior art, in conjunction with the entire scope of the claim.  Specifically, 
performing HDR video stabilization based on features of adjacent HDR frames and corresponding adjacent LDR frames.
Cited prior art:
	Xu, Deep Video Inverse Tone Mapping, IEEE 2019 teaches inverse tone-mapping on an HDR image based on HDR and LDR, but does not include using features of corresponding adjacent frames of HDR and LDR as recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ, whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK ROZ/Primary Examiner, Art Unit 2669